PER CURIAM
Petitioner was convicted in municipal court of driving under the influence of intoxicants in violation of a city ordinance. She asserts that the denial of post-conviction relief to her, because she was convicted of a municipal ordinance violation, violates her federal and state equal protection rights.
The issue was decided in Hunter v. State of Oregon, 84 Or App 698, 735 P2d 1225 (1987), where we said that the post-conviction relief statutes apply when, as here, the conviction is for violation of a municipal ordinance mandated by a state statute to prohibit the same conduct and provide for the same penalty as the state DUII statute. Accordingly, petitioner should be allowed to pursue her post-conviction claim.
Reversed and remanded.